COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 02-13-00435-CV


HENRY M. PORTER, JR. AND                                           APPELLANTS
JAMES HAROLD PORTER

                                        V.

WISE COUNTY, TEXAS                                                    APPELLEE


                                     ----------

           FROM THE 271ST DISTRICT COURT OF WISE COUNTY

                                     ----------

                        MEMORANDUM OPINION1

                                     ----------

      The trial court signed a final judgment in favor of Appellee Wise County,

Texas on July 8, 2013, and Appellants Henry M. Porter Jr. and James Harold

Porter filed a notice of appeal from that judgment on December 4, 2013.

Because the notice of appeal was untimely, see Tex. R. App. P. 26.1, we notified

Appellants that the appeal could be dismissed for want of jurisdiction unless they

      1
       See Tex. R. App. P. 47.4.
filed with the court a response showing grounds for continuing the appeal. See

Tex. R. App. P. 44.3. Appellants filed a response, arguing that they did not

receive notice of the trial court’s judgment, but Appellants are not entitled to an

extension pursuant to rule 4.2 (because the period to file the notice of appeal

could not have begun more than ninety days after the judgment was signed), and

Appellants do not indicate that they are attempting to file a restricted appeal.

See Tex. R. App. P. 4.2, 30. Accordingly, we dismiss this appeal for want of

jurisdiction. See Tex. R. App. P. 43.2(f).

                                                   PER CURIAM

PANEL: MEIER, J.; LIVINGSTON, C.J.; and GABRIEL, J.

DELIVERED: February 20, 2014




                                         2